Order, entered on September 2, 1964, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $30 costs and disbursements, and motion to dismiss action for lack of prosecution granted, with $10 costs. The incident giving rise to the alleged causes of action for false arrest and malicious prosecution occurred in 1957. The action was brought in 1958, and nothing was done to process the action toward final disposition other than to serve notices for examinations before trial (served in 1960 with examinations indefinitely postponed) and the attempted, albeit ineffective, service and filing by plaintiff of a note of issue in March, 1964. This motion to dismiss was made on April 30, 1964, and thereafter, on August 26, 1964, a note of issue was served and filed by plaintiff placing the action upon the calendar for trial. In view of the gross neglect in the prosecution of this action, without reasonable explanation for the delay and without an affidavit tending to show merit in the action, the action should be dismissed; and the belated filing of the note of issue does not preclude the dismissal. (See Mulinos v. Coliseum Constr. Corp., 22 A D 2d 163.) Concur — Botein, P. J., Yalente, McNally, Eager and Staley, JJ.